Opinion After Relinquishment

FARMER, J.
We call attention to our earlier opinion in this case. C.A. v. Dep’t of Children & Families, 16 So.3d 888 (Fla. 4th DCA 2009). Both sides have filed reports on the trial court’s supplemental order and findings during relinquishment. The trial court found that there was no viable wrongful death action possible under the circumstances of the death of the child’s father, that there was little likelihood of any recovery. Both sides have accepted the trial court’s decision as supported by the evidence. Accordingly we vacate our abatement of the appeal and proceed to a final decision.
We conclude there is substantial competent evidence supporting the trial court’s termination of the father’s parental rights of his daughter on multiple grounds. The record also demonstrates that it was in her best interest to terminate their relationship. The record also supports the court’s different result as to the son. The evidence supports the factual finding that there was no likelihood that the minor son would be adopted, or of any appropriate and willing person with whom he could be placed.

Affirmed.

HAZOURI and CIKLIN, JJ., concur.